Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board allowing an award of death benefits upon finding that the decedent had sustained an accidental injury which contributed in causing his death on September 13, 1967. At 5:30 p.m. on September 13, 1967 decedent, a carpenter-foreman, was found lying dead next to a pile of bricks at the construction site at which he was working. Death was due to a massive myocardial infarction. The cause of the fatal infarction is disputed. Appellants’ medical experts contend that death was due to a long standing advanced coronary heart disease and in no way related to his work activities. There is, however, proof that the decedent was required to climb up and down ladders to supervise work on the various floors of the eight-story building and that he did so on the day of his death. It could also be properly inferred by the board on the instant record that the deceased carried a transit level, weighing 30 to 35 pounds, with him on some portion of his work activities on the day of his death (see Matter of Fox v. United Brotherhood of Carpenters & Joiners of Amer., Local No. 606, 33 A D 2d 605). And there is competent medical testimony that the exertion of the decedent’s work activities precipitated the cardiac event which resulted in death. Accordingly, there is substantial evidence to support the board’s finding that a compensable accident had occurred (Matter of McCormick v. Green Bus Lines, 29 N Y 2d 246) and its decision must, therefore, be affirmed. Decision affirmed, with costs to the Workmen’s Compensation Board. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur.